Exhibit d a iv under Form N-1A Exhibit 3(i) under Item 601/Reg. S-K Federated Core Trust Amendment No. 5 to the Declaration of Trust dated August 21, 1996 This Declaration of Trust is amended as follows: Strike Section 5 of Article III and replace it with the following: Section 5.Establishment and Designation of Series.Without limiting the authority of the Trustees set forth in Article XIII, Section 7, inter alia, to establish and designate any additional Series or to modify the rights and preferences of any existing Series, the Series shall be, and are established and designated as, High-Yield Bond Portfolio Federated Mortgage Core Portfolio Federated Inflation-Protected Securities Core Fund The undersigned hereby certify that the above Amendment is a true and correct Amendment to the Declaration of Trust, as adopted by the Board of Trustees at a meeting on the 15th day of November, WITNESS the due execution hereof this 15th day of November, 2007, effective December 19, 2007. /s/ John F.
